DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on June 13, 2022. Claims 1-13 are pending in the application. Claims 3, 5, and 7-9 are withdrawn, and claims 1-2, 4, 6, and 10-13 are being examined herein.
Status of Objections and Rejections
	The objection to the specification is withdrawn in view of Applicant’s amendment.
	The objection to the claims is withdrawn in view of Applicant’s amendment.
	The rejection of the claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous office action are maintained.
	New objections to the claims are necessitated by the amendments.
	New grounds of rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 19, “one of the pair of electrodes” should read “the one electrode of the pair of electrodes” for consistency.
In line 19, “the one of the pair of electrodes” should read “the one electrode of the pair of electrodes” for consistency.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in line 4, “the one of the electrodes” should read “the one electrode of the pair of electrodes” for consistency.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  in lines 3 and 4-5, “the one of the pair of electrodes” should read “the one electrode of the pair of electrodes” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the one of the pair of electrodes" in lines 3 and 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US 2016/0209354 A1) and further in view of Suzuki (US 2004/0040847 A1), as evidenced by Suzuki and Igarashi (US 2016/0320333 A1) (provided in Applicant’s IDS filed on June 25, 2019) with respect to claims 1 and 4.
Regarding claim 1, Araki teaches a gas sensor (a gas sensor 1, Fig. 6, para. [0081]; note that the same reference numbers in Fig. 6 as those in the first embodiment in Figs.1-4 indicate the same parts, para. [0082]) comprising:
a sensor device which is of a planar shape (the gas sensor 1 is of a planar shape, Fig. 6, para. [0081]).
Araki teaches a sensor cell 5 comprising a solid electrolyte body 2, a sensor electrode 50, and a reference electrode 80 (Fig. 6, para. [0036], [0081]-[0082]). Araki teaches a heater 6 made up of a heater sheet 62, a heater pattern 63, and an insulating layer 61 (Fig. 6, para. [0038], [0081]-[0082]). Araki teaches a gas chamber 7 disposed between the heater 6 and the solid electrolyte body 2 (Fig. 6, para. [0081]). Araki fails to teach a heat transfer member.
Suzuki teaches a planar gas sensor element provided with a sensor cell 4 and a heater 19 (Fig. 11, para. [0144]). Suzuki teaches that the sensor cell 4 comprises an oxygen ion conductive solid electrolyte sheet 66 and a pair of electrodes 41 and 42, wherein one electrode 41 is disposed in a gas measurement chamber 62 and the other electrode 42 is disposed in a reference gas chamber 63 (Fig. 11, para. [0152]). Suzuki teaches a support member 73 disposed on top of the sensor electrode 41 in the gas measurement chamber 62 (Fig. 11, para. [0155]; note that the structures of this second embodiment are substantially the same as or identical to those of the first embodiment; the first embodiment teaches that the support members are made from alumina, para. [0130], so Examiner interprets the support member 73 of the second embodiment to also be made from alumina). Suzuki teaches that the support member 73 prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber 62, and hence, the generation of cracks to the layers of the gas sensor element can be effectively prevented and the strength of the gas sensor is improved (Fig. 11, para. [0134], [0155]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Araki to include an alumina support member as taught by Suzuki in the gas chamber 7 between the sensor electrode 50 and the heater sheet 62 because it would prevent the layers from being flexed towards the gas chamber, and hence, the generation of cracks to the layers can be effectively prevented and the strength of the gas sensor is improved (Suzuki, para. [0134], [0155]).
Modified Araki teaches wherein the sensor device (the gas sensor 1, Fig. 6, para. [0081]) includes,
a solid electrolyte body which has oxygen ion conductivity (the solid electrolyte body 2 has oxygen ion conductivity, Fig. 6, para. [0032], [0081]),
a pair of electrodes which are disposed on opposing surfaces of the solid electrolyte body (a sensor electrode 50 and a reference electrode 80 are disposed on opposing surfaces of the solid electrolyte body 2, Fig. 6, para. [0036], [0082]),
an insulator which is stacked on the solid electrolyte body (an insulating first spacer 11, a ceramic heater sheet 62, and an insulating layer 61 are stacked on the solid electrolyte body 2, Fig. 6, para. [0038], [0040], [0042], [0082]),
a gas space which is enclosed by the insulator and located adjacent the solid electrolyte body (the gas chamber 7 is enclosed by the insulating first spacer 11, the ceramic heater sheet 62, and the insulating layer 61, and is located adjacent the solid electrolyte body 2, Fig. 6, para. [0038], [0040], [0081]-[0082]), in which one electrode of the pair of electrodes is disposed (the sensor electrode 50 is disposed in the gas chamber 7, Fig. 6, para. [0033], [0082]), and into which a measurement gas is introduced (an exhaust gas is inputted to the gas chamber 7, Fig. 6, para. [0031], [0041], [0082]), and
a heater which includes a heating element and a pair of leads connecting with the heating element (a heater 6 includes a heater pattern 63 and a pair of leads connecting with the heating pattern 63, Fig. 6, para. [0038], [0082]; although Araki does not recite the term “leads,” Examiner interprets the part of the heater 6 to the right of the heater pattern 63 in the x-direction in Fig. 4 to read on the pair of leads as evidenced by Suzuki and Igarashi; Suzuki teaches that the conductive layer 190 comprises a heating element 191 and a lead section 193 connected to the heating element 191, Fig. 16, para. [0178]; Igarashi teaches that the heater conductor 181 has a heat-generating portion 181d and lead portions 181b, 181c connected to the heat-generating portion 181d, Fig. 2, para. [0138]), the heating element being laid to at least partially overlap the pair of electrodes on the solid electrolyte body in a stacking direction in which the solid electrolyte body and the insulator are stacked (the heater pattern 63 overlaps the sensor electrode 50 and the reference electrode 80 on the solid electrolyte body 2 in a stacking direction or z-direction in which the solid electrolyte body 2, the insulating first spacer 11, the ceramic heater sheet 62, and the insulating layer 61 are stacked, Fig. 6, para. [0031], [0038], [0082]), the heater being embedded in the insulator (the heater pattern 63 of the heater 6 is embedded in the insulating layer 61 and the ceramic heater sheet 62, Fig. 6, para. [0038], [0045], [0082]),
wherein the heat transfer member is made of a dense metallic oxide (the support member is made of alumina, Suzuki, Fig. 11, para. [0130], [0155], see modification supra; Examiner interprets the alumina to be dense because Suzuki does not describe the support member as being porous, and instead teaches that the support member prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber, para. [0155], which would require the support member to be dense), the heat transfer member being held between the insulator and one of the pair of electrodes within a portion of the gas space (the support member is held between the ceramic heater sheet 62 and the sensor electrode 50 within the gas chamber 7, Araki, Fig. 6, para. [0035], [0038], [0081]-[0082], Suzuki, Fig. 11, para. [0155], see modification supra; for the purpose of examination, Examiner interprets this recitation of “one of the pair of electrodes” to be the same electrode as the previously recited “one electrode of the pair of electrodes”).
The limitation “energized to produce heat when supplied with electric power” is a functional limitation. The limitations “blocks passage of the measurement gas therethrough” and “working to achieve transfer of the heat from the heating element to the solid electrolyte body and the pair of electrodes” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Araki teaches that the heater pattern 63 produces heat when electrically energized and supplied with electric power (Fig. 6, para. [0038], [0045], [0082]), so the heater pattern is capable of the recitation “energized to produce heat when supplied with electric power.” Modified Araki also teaches that the support member is made of dense alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra; Examiner interprets the alumina to be dense because Suzuki does not describe the support member as being porous, and instead teaches that the support member prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber, para. [0155], which would require the support member to be dense), so the support member is capable of the recitation “blocks passage of the measurement gas therethrough.” Modified Araki also teaches that the heater 6 works to heat the solid electrolyte body 2, the sensor electrode 50, and the reference electrode 80 (Fig. 6, para. [0035]), that the support member is held between the ceramic heater sheet 62 and the sensor electrode 50 (Araki, Fig. 6, para. [0035], [0038], [0082], Suzuki, Fig. 11, para. [0155], see modification supra), and that the support member is made of alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra), so the support member is capable of the recitation “working to achieve transfer of the heat from the heating element to the solid electrolyte body and the pair of electrodes.”
Regarding claim 2, Modified Araki teaches wherein the gas space is defined by a gas chamber and which has disposed therein a sensor electrode that is the one of the electrodes and exposed to the measurement gas (the sensor electrode 50 is disposed in the gas chamber 7 and is exposed to the exhaust gas, Fig. 6, para. [0033], [0041], [0082]; for the purpose of examination, Examiner interprets this recitation of “the one of the electrodes” to be the same electrode as the previously recited “one electrode of the pair of electrodes”), a diffusion resistor (a diffusion resistance layer 13, Fig. 6, para. [0041], [0082]), wherein the heater is embedded in the insulator and faces the sensor electrode (the heater pattern 63 of the heater 6 is embedded in the insulating layer 61 and the ceramic heater sheet 62, and the heater 6 faces the sensor electrode 50, Fig. 6, para. [0038], [0045], [0081]-[0082]), and wherein the heat transfer member is held between the insulator in which the heater is embedded and the sensor electrode within a portion of the gas chamber (the support member is held between the ceramic heater sheet 62 in which the heater pattern 63 is embedded and the sensor electrode 50 within the gas chamber 7, Araki, Fig. 6, para. [0035], [0038], [0081]-[0082], Suzuki, Fig. 11, para. [0155], see modification supra).
The limitation “into which the measurement gas is delivered at a given diffusion rate” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Araki teaches that the diffusion resistance layer 13 works to restrict the velocity at which the exhaust gas flows therethrough into the gas chamber 7 (Fig. 6, para. [0041], [0082]), so the diffusion resistance layer and the gas chamber are capable of the recitation “into which the measurement gas is delivered at a given diffusion rate.”
Regarding claim 4, Araki teaches a gas sensor (a gas sensor 1, Fig. 6, para. [0081]; note that the same reference numbers in Fig. 6 as those in the first embodiment in Figs.1-4 indicate the same parts, para. [0082]) comprising:
a sensor device which has a length and is of a planar shape (the gas sensor 1 has a length and is of a planar shape, Fig. 6, para. [0081]).
Araki teaches a sensor cell 5 comprising a solid electrolyte body 2, a sensor electrode 50, and a reference electrode 80 (Fig. 6, para. [0036], [0081]-[0082]). Araki teaches a heater 6 made up of a heater sheet 62, a heater pattern 63, and an insulating layer 61 (Fig. 6, para. [0038], [0081]-[0082]). Araki teaches a gas chamber 7 disposed between the heater 6 and the solid electrolyte body 2 (Fig. 6, para. [0081]). Araki fails to teach a heat transfer member.
Suzuki teaches a planar gas sensor element provided with a sensor cell 4 and a heater 19 (Fig. 11, para. [0144]). Suzuki teaches that the sensor cell 4 comprises an oxygen ion conductive solid electrolyte sheet 66 and a pair of electrodes 41 and 42, wherein one electrode 41 is disposed in a gas measurement chamber 62 and the other electrode 42 is disposed in a reference gas chamber 63 (Fig. 11, para. [0152]). Suzuki teaches a support member 73 disposed on top of the sensor electrode 41 in the gas measurement chamber 62 (Fig. 11, para. [0155]; note that the structures of this second embodiment are substantially the same as or identical to those of the first embodiment; the first embodiment teaches that the support members are made from alumina, para. [0130], so Examiner interprets the support member 73 of the second embodiment to also be made from alumina). Suzuki teaches that the support member 73 prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber 62, and hence, the generation of cracks to the layers of the gas sensor element can be effectively prevented and the strength of the gas sensor is improved (Fig. 11, para. [0134], [0155]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Araki to include an alumina support member as taught by Suzuki in the gas chamber 7 between the sensor electrode 50 and the heater sheet 62 because it would prevent the layers from being flexed towards the gas chamber, and hence, the generation of cracks to the layers can be effectively prevented and the strength of the gas sensor is improved (Suzuki, para. [0134], [0155]).
Modified Araki teaches wherein the sensor device (the gas sensor 1, Fig. 6, para. [0081]) includes,
a solid electrolyte body which has oxygen ion conductivity (the solid electrolyte body 2 has oxygen ion conductivity, Fig. 6, para. [0032], [0081]), the solid electrolyte body having a length with a front end portion and a rear end portion (the solid electrolyte body 2 has a length with a front end portion and a rear end portion, Fig. 6, para. [0081]; Examiner interprets the length to be the left-right direction of Fig. 6, with the front end portion being the portion to the left of the first spacer 11, and the rear end portion being the portion to the right of the left-most part of the first spacer 11), the solid electrolyte body also having a first major surface exposed to a measurement gas and a second major surface exposed to a reference gas (the solid electrolyte body 2 has a first major surface 21 which is exposed to the exhaust gas, and has a second major surface 22 which is exposed to reference gas, Fig. 6, para. [0033], [0082]),
a sensor electrode which is disposed on the first major surface of the front end portion of the solid electrolyte body (a sensor electrode 50 is disposed on the first major surface 21 of the front end portion of the solid electrolyte body 2, Fig. 6, para. [0033], [0036], [0082]),
a reference electrode which is disposed on the second major surface of the front end portion of the solid electrolyte body (a reference electrode 80 is disposed on the second major surface 22 of the front end portion of the solid electrolyte body 2, Fig. 6, para. [0033], [0036], [0082]),
a first insulator which is stacked on the first major surface of the solid electrolyte body (an insulating first spacer 11, a ceramic heater sheet 62, and an insulating layer 61 are stacked on the first major surface 22 of the solid electrolyte body 2, Fig. 6, para. [0033], [0038], [0040], [0042], [0082]),
a heater which includes a heating element and a pair of leads connecting with rear ends of the heating element (a heater 6 includes a heater pattern 63 and a pair of leads connecting with rear ends of the heating pattern 63, Fig. 6, para. [0038], [0082]; although Araki does not recite the term “leads,” Examiner interprets the part of the heater 6 to the right of the heater pattern 63 in the x-direction in Fig. 4 to read on the pair of leads as evidenced by Suzuki and Igarashi, Suzuki teaches that the conductive layer 190 comprises a heating element 191 and a lead section 193 connected to rear ends of the heating element 191, Fig. 16, para. [0178]; Igarashi teaches that the heater conductor 181 has a heat-generating portion 181d and lead portions 181b, 181c connected to rear ends of the heat-generating portion 181d, Fig. 2, para. [0138]), the heating element being laid to at least partially overlap the sensor electrode and the reference electrode in a stacking direction in which the solid electrolyte body and the first insulator are stacked (the heater pattern 63 overlaps the sensor electrode 50 and the reference electrode 80 in a stacking direction or z-direction in which the solid electrolyte body 2, the insulating first spacer 11, the ceramic heater sheet 62, and the insulating layer 61 are stacked, Fig. 6, para. [0031], [0038], [0082]), the heater being embedded in the insulator (the heater pattern 63 of the heater 6 is embedded in the insulating layer 61 and the ceramic heater sheet 62, Fig. 6, para. [0038], [0045], [0082]),
a gas chamber which is formed in the first insulator and located adjacent the first major surface of the solid electrolyte body (the gas chamber 7 is formed in the insulating first spacer 11, the ceramic heater sheet 62, and the insulating layer 61, and is located adjacent the first major surface 21 of the solid electrolyte body 2, Fig. 6, para. [0033], [0038], [0040], [0081]-[0082]), the gas chamber having the sensor electrode disposed therein (the sensor electrode 50 is disposed in the gas chamber 7, Fig. 6, para. [0033], [0082]),
a diffusion resistor which is arranged in the first insulator in communication with the gas chamber (a diffusion resistance layer 13 is arranged in the first spacer 11 in communication with the gas chamber 7, Fig. 6, para. [0041], [0082]),
a second insulator which is stacked on the second major surface of the solid electrolyte body (an insulating plate 10 and an insulating second spacer 12 are stacked on the second major surface 22 of the solid electrolyte body 2, Fig. 6, para. [0033], [0040], [0042], [0082]), and
a reference gas duct which is formed in the second insulator and located adjacent the second major surface of the solid electrolyte body and extends from a rear end opening formed in the second insulator to a portion of the second insulator to which the reference electrode is exposed (a reference gas chamber 8 is formed in the insulating second spacer 12 and located adjacent the second major surface of the solid electrolyte body 2 and extends from a rear passage 121 formed in the insulating second spacer 12 to a portion of the insulating second spacer 12 to which the reference electrode 80 is exposed, Figs. 4 & 6, para. [0033], [0042], [0082]), the rear end opening having the reference gas delivered therethrough into the reference gas duct (the air is introduced into the reference gas chamber 8 through the rear passage 121, Figs. 4 & 6, para. [0042], [0082]),
wherein the heat transfer member is made of a dense metallic oxide (the support member is made of alumina, Suzuki, Fig. 11, para. [0130], [0155], see modification supra; Examiner interprets the alumina to be dense because Suzuki does not describe the support member as being porous, and instead teaches that the support member prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber, para. [0155], which would require the support member to be dense), the heat transfer member being held between the first insulator and the sensor electrode within a portion of the gas chamber (the support member is held between the ceramic heater sheet 62 and the sensor electrode 50 within the gas chamber 7, Araki, Fig. 6, para. [0035], [0038], [0081]-[0082], Suzuki, Fig. 11, para. [0155], see modification supra).
The limitation “energized to produce heat when supplied with electric power” is a functional limitation. The limitations “through which the measurement gas is delivered into the gas chamber at a given diffusion rate,” “blocks passage of the measurement gas therethrough,” and “working to achieve transfer of the heat from the heating element to the solid electrolyte body, the sensor electrode, and the reference electrode” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Araki teaches that the heater pattern 63 produces heat when electrically energized and supplied with electric power (Fig. 6, para. [0038], [0045], [0082]), so the heater pattern is capable of the recitation “energized to produce heat when supplied with electric power.” Modified Araki also teaches that the diffusion resistance layer 13 works to restrict the velocity at which the exhaust gas flows therethrough into the gas chamber 7 (Fig. 6, para. [0041], [0082]), so the diffusion resistance layer is capable of the recitation “through which the measurement gas is delivered into the gas chamber at a given diffusion rate.” Modified Araki also teaches that the support member is made of dense alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra; Examiner interprets the alumina to be dense because Suzuki does not describe the support member as being porous, and instead teaches that the support member prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber, para. [0155], which would require the support member to be dense), so the support member is capable of the recitation “blocks passage of the measurement gas therethrough.” Modified Araki also teaches that the heater 6 works to heat the solid electrolyte body 2, the sensor electrode 50, and the reference electrode 80 (Fig. 6, para. [0035]), that the support member is held between the ceramic heater sheet 62 and the sensor electrode 50 (Araki, Fig. 6, para. [0035], [0038], [0082], Suzuki, Fig. 11, para. [0155], see modification supra), and that the support member is made of alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra), so the support member is capable of the recitation “working to achieve transfer of the heat from the heating element to the solid electrolyte body, the sensor electrode, and the reference electrode.”
Regarding claim 6, Modified Araki teaches wherein the heating element is made of a meandering conductive wire (the heater pattern 63 has a meandering pattern and produces heat when energized, Figs. 4 & 6, para. [0038], [0045], [0082]), and wherein the heat transfer member is laid to overlap a portion of the heating element in the stacking direction (since the heater pattern 63 overlaps the sensor electrode 50 in the stacking direction or z-direction, Fig. 6, para. [0031], [0038], [0082], and the support member overlaps the sensor electrode 50 in the stacking direction or z-direction, Araki, Fig. 6, para. [0035], [0082], Suzuki, Fig. 11, para. [0155], see modification supra, then the support member also overlaps a portion of the heater pattern 63 in the stacking direction or z-direction).
Regarding claim 10, Modified Araki teaches wherein the first insulator has a length with a front end portion and a rear end aligned in a lengthwise direction of the sensor device (the insulating first spacer 11, the ceramic heater sheet 62, and the insulating layer 61 have a length with a front end portion and a rear end aligned in a lengthwise direction of the gas sensor 1, Fig. 6, para. [0038], [0040], [0042], [0081]-[0082]; Examiner interprets a lengthwise direction to be the left-right direction in Fig. 6, with the front end portion being the portion to the left of the first spacer 11, and the rear end being the right-most end of the first spacer 11), wherein the diffusion resistor is disposed in the front end portion of the first insulator (the diffusion resistance layer 13 is disposed in the front end portion of the insulating first spacer 11, Fig. 6, para. [0041], [0082]).
Modified Araki teaches that the support member overlaps the sensor electrode 50 in the stacking direction or z-direction (Araki, Fig. 6, para. [0035], [0082], Suzuki, Fig. 11, para. [0155], see modification supra). Modified Araki is silent with respect to the sectional areas of the support member and the sensor electrode extending perpendicular to the stacking direction or z-direction, and therefore fails to teach wherein a sectional area of the heat transfer member extending perpendicular to the stacking direction is smaller than that of the sensor electrode.
Suzuki teaches that the length of the support member 73 is smaller than the length of the sensor electrode 41 in the left-right direction (Fig. 11, para. [0152], [0155]). Suzuki teaches that the sectional area of the support member 73 disposed on the sensor electrode 41 is relatively narrow when viewed from the top in Fig. 12 (Figs. 11-12, para. [0152], [0155], the sectional area being taken along the line normal to the longitudinal direction of the gas chamber, para. [0017]). Suzuki teaches that the sectional area of the support member can be appropriately changed (para. [0017]). Suzuki teaches wherein the sectional area of the support member is a result-effective variable. Specifically, Suzuki teaches that the sectional area of the support member controls the deterioration of the gas sensor measurement and the strength of the gas sensor (para. [0034]- [0035], [0117], [0134], [0155]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sectional area of the support member extending perpendicular to the stacking direction of Modified Araki to be smaller (with a smaller length and width) than that of the sensor electrode through routine experimentation because doing so would yield the predictable desired strength of the gas sensor and avoid deterioration of the gas sensor measurement.
Modified Araki teaches wherein the sensor electrode has a front end portion of a length thereof extending in the lengthwise direction (the sensor electrode 50 has a front end portion of a length thereof extending in the lengthwise direction, Fig. 6, para. [0031], [0082]; Examiner interprets a front end portion of the sensor electrode 50 to be the left portion thereof in Fig. 6), the front end portion of the sensor electrode being out of contact with the heat transfer member, so that the front end portion of the sensor electrode is exposed to the measurement gas (since the sectional area of the support member extending perpendicular to the stacking direction is smaller than that of the sensor electrode 50, then the front end portion of the sensor electrode 50 is out of contact with the support member such that the front end portion of the sensor electrode 50 is exposed to the exhaust gas, Araki, Fig. 6, para. [0031], [0082], Suzuki, Figs. 11-12, para. [0152], [0155], see modifications supra).
Regarding claim 11, Modified Araki teaches wherein the heat transfer member has a front end which is located upstream in a flow of the measurement gas and contacts the sensor electrode (the support member has a front end which is located upstream in a flow of the exhaust gas and contacts the sensor electrode 50, Araki, Fig. 6, para. [0031], [0082], Suzuki, para. [0152], [0155], see modification supra), and a front end of the sensor electrode which is located upstream in the flow of the measurement gas toward a rear end of the sensor device in the lengthwise direction (a front end of the sensor electrode 50 which is located upstream in the flow of the exhaust gas toward a rear end of the gas sensor 1 in the lengthwise direction, Fig. 6 para. [0031], [0082]).
Modified Araki teaches that the front end portion of the sensor electrode 50 is out of contact with the support member such that the front end portion of the sensor electrode 50 is exposed to the exhaust gas (Araki, Fig. 6, para. [0031], [0082], Suzuki, Figs. 11-12, para. [0152], [0155], see modifications supra). Modified Araki is silent with respect to the distance the front end of the support member is positioned away from a front end of the sensor electrode, and therefore fails to teach the front end of the heat transfer member being located at a distance of 0.2 mm or more away from a front end of the sensor electrode.
Suzuki teaches that the front end of the support member 73 is located a distance away from the front end of the sensor electrode 41 in the left-right direction (Fig. 11, para. [0152], [0155]). Suzuki teaches that the sectional area of the support member can be appropriately changed (the sectional area being taken along the line normal to the longitudinal direction of the gas chamber, para. [0017]). Suzuki teaches wherein the sectional area of the support member is a result-effective variable. Specifically, Suzuki teaches that the sectional area of the support member controls the deterioration of the gas sensor measurement and the strength of the gas sensor (para. [0034]-[0035], [0117], [0134], [0155]). Since these particular parameters are recognized as result-effective variables, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sectional area of the support member of Modified Araki such that the front end of the support member is located at a distance of 0.2 mm or more away from the front end of the sensor electrode through routine experimentation because doing so would yield the predictable desired strength of the gas sensor and avoid deterioration of the gas sensor measurement.
Regarding claim 12, Modified Araki teaches wherein the heat transfer member is held between the insulator with the heater embedded therein and the one of the pair of electrodes such that the heat transfer member directly contacts the insulator with the heater embedded therein and also directly contacts the one of the pair of electrodes (the support member is held between the ceramic heater sheet 62 with the heater 63 embedded therein and the sensor electrode 50 such that the support member directly contacts the ceramic heater sheet 62 with the heater 63 embedded therein and also directly contacts the sensor electrode 50, Araki, Fig. 6, para. [0035], [0038], [0081]-[0082], Suzuki, Fig. 11, para. [0155], see modification supra; for the purpose of examination, Examiner interprets this recitation of “the one of the pair of electrodes” to be the same electrode as the previously recited “one electrode of the pair of electrodes”).
Regarding claim 13, Modified Araki teaches wherein the heat transfer member is held between the first insulator with the heater embedded therein and the one of the pair of electrodes such that the heat transfer member directly contacts the first insulator with the heater embedded therein and also directly contacts the one of the pair of electrodes (the support member is held between the ceramic heater sheet 62 with the heater 63 embedded therein and the sensor electrode 50 such that the support member directly contacts the ceramic heater sheet 62 with the heater 63 embedded therein and also directly contacts the sensor electrode 50, Araki, Fig. 6, para. [0035], [0038], [0081]-[0082], Suzuki, Fig. 11, para. [0155], see modification supra; for the purpose of examination, Examiner interprets this recitation of “the one of the pair of electrodes” to be the same electrode as the previously recited “sensor electrode”).
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive.
In the arguments presented on pages 12-13 of the amendment, Applicant argues that the support member 73 of Suzuki is not arranged between the insulator (i.e., the heating element) and the electrode as required by the claims. Applicant asserts that Suzuki teaches that the support member 73 is disposed between the solid electrolytic sheet 64 and the electrode 41, and that the heater 19 and the electrode 41 are located on the same side of the support member 73. Applicant asserts that the object and locational relation of the support member 73 with the insulator (i.e., the heating element) and the electrode are different from that of claim 1. Applicant asserts that Araki and Suzuki do not provide any motivation or suggestion to combine the teachings thereof to arrive at the invention of claim 1.
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Araki is modified in view of Suzuki to teach the support member in the gas chamber 7 between the sensor electrode 50 and the ceramic heater sheet 62 as discussed in the rejection supra. In response to applicant's argument that the support member 73 of Suzuki is not arranged between the insulator (i.e., the heating element) and the electrode, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Araki already teaches that the sensor electrode 50 and the ceramic heater sheet 62 are separated by the gas chamber 7 (Fig. 6, para. [0035], [0038], [0081]-[0082]), and that the heater 6 works to heat the solid electrolyte body 2, the sensor electrode 50, and the reference electrode 80 (Fig. 6, para. [0035]). Araki is only missing the heat transfer member in the gas chamber 7 between the sensor electrode 50 and the ceramic heater sheet 62. Suzuki teaches an alumina support member 73 disposed on top of the sensor electrode 41 in the gas measurement chamber 62 (Fig. 11, para. [0130], [0155]), and that the support member 73 prevents the layers of the gas sensor element from being flexed towards the gas measurement chamber 62, and hence, the generation of cracks to the layers of the gas sensor element can be effectively prevented and the strength of the gas sensor is improved (Fig. 11, para. [0134], [0155]). Since Araki already teaches the sensor electrode 50 and the ceramic heater sheet 62 that are separated by the gas chamber 7, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Araki to include an alumina support member as taught by Suzuki in the gas chamber 7 between the sensor electrode 50 and the ceramic heater sheet 62 because it would prevent the layers from being flexed towards the gas chamber 7, and hence, the generation of cracks to the layers can be effectively prevented and the strength of the gas sensor is improved (Suzuki, para. [0134], [0155]). In other words, both Araki and Suzuki teach a sensor electrode and a ceramic layer separated by a gas chamber, and Suzuki teaches an alumina support member held between the ceramic layer and the sensor electrode, so the combined teachings of the references would have suggested to those of ordinary skill in the art to modify Araki in view of Suzuki to include an alumina support member held between the ceramic heater sheet and the sensor electrode. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)).
In the arguments presented on pages 12-13 of the amendment, Applicant argues that the support member 73 does not contribute to transfer of heat from the heating element to the electrode or the solid electrolyte body. Applicant asserts that the support member 73 is designed for the purpose of avoiding generation of cracks in the layers of the gas sensor element.
Examiner respectfully disagrees. In response to applicant's argument that the heat transfer member transfers heat from the heating element to the electrode or the solid electrolyte body, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, Modified Araki teaches that the heater 6 works to heat the solid electrolyte body 2, the sensor electrode 50, and the reference electrode 80 (Fig. 6, para. [0035]), that the support member is held between the ceramic heater sheet 62 and the sensor electrode 50 (Araki, Fig. 6, para. [0035], [0038], [0082], Suzuki, Fig. 11, para. [0155], see modification supra), and that the support member is made of alumina (Suzuki, Fig. 11, para. [0130], [0155], see modification supra), so the support member is capable of transfer of the heat from the heating element to the solid electrolyte body and the electrodes. Additionally, as evidenced by Applicant’s specification at para. [0099] of the instant US PGPub, the heat transfer member may be made of alumina, like the alumina support member of Modified Araki.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                    

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699